Interim DeCision #1594
•

3Lenzu or STazetiemenrs •

In Visa Petition Proceedings
A-10904242

-

Decided Disfrtiet Director June 8,1986
Since a biologist is a member of the professions within the meaning of section
203(a) (3), Immigration and Nationality Act, as amended by P.7s 83-236, a
visa petition to accord third preference status to beneficiary, a qualified
biologist, may be approved notwithstanding his current employment in the
'United States in a *nonprofessional occupation.
'3

•

The petitioner, a Clinical Professor of Anaesthesia at Harvard
University and f)irector of Anaesthesia at the Peter Bent Brigham
Hospital, Boston, Massachusetts, seeki to. have the beneficiary clessifield under. section 203(a) (8) of the Immigration. and Nationality.
Act, as amended, which provides for immigrant visas to he made
available "to qualified immigrants who are members of the professions, or who because of their exceptional•ability in-the sciences
or the arts will substantially benefit prospectively the national economy, cultural interests, or welfare of the United States."
The beneficiary is a 36-year-old native and citizen of Greece.
He attended the University of Istanbul from March. 1954 to November 1055 and the University of Thessaloni for the academic year
1955-1956. • His studies-at each of these universities. included chemistry. He was awarded the degree of Bachelor. of Arts in Biology
by Boston University in 1962 after attendance there since 1958.
He attended West Virginia University from September 1962 to
June 1965 in an unsuccessful attempt to obtain a master's degree
in anatomy. He has employment at the Peter Bent Brigham Hospital as a laboratory technician.
On March 4, 1966, the Department of Labor, after reviewing
the beneficiary's qualifications, issued a certification pursuant to
section 212(a) (14) of the Act, as amended. The certification is to
the effect that there are not sufficient qualified biologists available
in the United Statet and that the employment of biologists will
not adversely affect wages and working conditions of workers-in
the 'United States similarly employed.

843

Interim Decision #1594
Section 101(a) (32) of the Immigration and Nationality Act, as
amended, provides that the term "profession" shall include but not

be limited toarchitects, engineers, lawyers, physicians, surgeons, and
teachers in elementary or secondary schools, colleges, academies, or
seminaries. As the professions listed are not all-inclusive, we may
•consider other commonly used definition's Of bhe term. .
-.Webster's New International- Dictionary, contains the following
definition of "profession":
The occupation, if not purely commercial, mechanical, agricultural, or the like,
to which one devotes oneself; a calling in which one professes to have acquired
some special knowledge osed . b? war either of inetroctini.gukkini, or advising
others or of serving them in some ait; • as, the piofeisron-Of arms, orteaching,
of

. .

Pertinent hereto is-a- decision' of 'the Supreme Court tlf-thtelTidted
States holding that a chemist, coinin g to the 'United' tf104 'to iv.irk
on a sugar plantation is a person 'belonging to a "recilikiiss
.

fessioe within the meaning of the Act of March 3, 1891, excepting
him from the contract labor prohibition of the Act of February 26,
1885, then in effect. The Court said, in pint: •
Although the study of chemistry is the study of science, Yet a chemist who
occupies himself in the practical use of'his knowledge of chemistry, as his services may be demanded, may' Certainly, ht. this time, be fairly regarded 'as in the
practice of, a profession. " One definition of a profession .is an "employment,
especially an employment requiring a learned education, as those of divinity,
law and physic." (Worcester's Dictionary, title profession.) In,, the Century
Dictionary the definition of the word "profession" is given, among others, .as
"A vocation in which a professed knowledge of some department Of science or
learning is used by its practical application to the affairs of others, either in
advising, guiding, or teaching them, or in serving their interests or welfare in
the practice of an art founded on it. 'Formerly, theology. law and medicine
were specifically known as the professions'; but.as the applications of science
and learning are extended to miler departments or affairs, Otter vocations also
receive the name. The word implies professed attainments in special knowledge, as distingnished from mere akin. A practical dealing with affairs, as
distinguished from mere study or investigation; and an: application. of such
knowledge to uses for others, as a vocation, as distinguished !rota its pursuit
for its own purposes." There are professors of chemistry In all the chief collegit of the country. It is a science, the knowledge of which is to be acquired
only after patient study and application. The chemist who places his knowledge acquired from a study of the science to the use of others, is he may be
employed by them, and as a vocation for the purpose of his own maintenance,
must certainly be regarded as one engaged in the practice of a profession
which is generally recognized in this country.

. The biological sciences are discussed in the "Occupational Outlook

Handbook", a publication of the Department of Labor, pages 133' United Stater v. Laws,163

U.S. 258,,266 (1896).

644

Interim. Decision. *1594
138. A. related bachelor's degree is the minimum educationid

re-

quirement for a beginning job as a biologist. Biological scientists
engage in a wide field cif activities, including teaching; management
and administrative work such as planning, supervision and edthinistration of programs c;d research or of testing of foods, drugs and
other products. A substantial number are engaged in research and
development. Willie some conduct basic- :research, from tuth
research has stemmed the development of insecticides,' diseaseresistant crops, and antibiotics.
We find the beneficiary is a qualified biologist; that the occupation
of biologist is comparable to that of the chemist and the.digineer;
and that as a biologist this beneficiary is a member of the ,profnsaions
within the meaning of the Immigration and Nationality Act, as

amended.
The Immigration and Nationality Act, as amended, does not
specify that a member of the professimis must be coming to . this .
country to engage immediately in the practice of his profession
in order to qualify for third preference'status. 1n fact, no prospective employer is required and the alien may petition in his own
behalf. Thus if the beneficiary in the instant case were not presently
employed the petition would be cleirly approvable. The question
before us, therefore, is whether the alien's present' employment in
a non-professional occupation as a laboratory technician precludes
approval of a petition to accord him a third-preference olassification
es a member of the profegaions.
In many instances and frequently because of factors over which the
alien has no control such as licensing and, other local restrictions,
he may be forced to accept any available employment for a period
of time after arrival before entering into professional practice.
On March 18, 1965 the Secretary of Labor testified before a supcommittee of the. House Committee on the Judiciary regarding
certain aspects of H.R. 2580 which, as amended, was enacted as
P.L. 89-236. In advocating -that specific job offers not be required
for highly educated and specialized immigrants, such as those now ,
encompassed in• the third preference, the Secretaly stated that the
addition to this country of those immigrants would be. a definite
boon to the American culture and workforce. He agreed that this
would be so even if the alien would not occupy one of the specific
skills for which he merited consideration as a preference alien, and
stated that the alien should be "free to climb." 2
2 Hearingt on H.R. 2580 before a Subcommittee of the House Committee on
the Jualetary, 88th Goa., Itit Seas., ser. 7, •Lt 125 (1065).

645

Interim Decision #1594.
It is concluded, therefore, that an alien's current employment in
the Uxiited States in a non-professional occupation does not preclude approval of a petition to accord him third preference classification if he is determined to be a qualified member of the professions.
On the basis of the foregoing, the petition will be approved.
ORDER: It is ordered that the petition be approved.

